TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-06-00368-CV


                                    Le Ann Jones, Appellant

                                                v.

                      Federal National Mortgage Association, Appellee



                FROM THE COUNTY COURT OF FAYETTE COUNTY
         NO. 3359, HONORABLE EDWARD F. JANECKA, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Le Ann Jones filed her notice of appeal on June 23, 2006. On October 23,

2006, this Court received notice from the Fayette County Clerk’s office that Jones had not paid or

made arrangements to pay for the clerk’s record. The clerk’s record has not been filed. On October

24, 2006, the Clerk of this Court sent notice to Jones that this appeal would be dismissed for want

of prosecution if she did not submit a status report to this Court by November 3, 2006. To date,

Jones has not responded to this Court’s notice. Accordingly, we dismiss the appeal for want of

prosecution. Tex. R. App. P. 37.3(b).



                                             __________________________________________

                                             Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Prosecution

Filed: November 29, 2006